DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
This action is in reply to the RCE filed on 11/16/2020 referencing the claims filed on 10/26/2020, wherein:
Claims 1, 3-5, 9, 16, and 17 have been amended;
Claims 2, 6-8, 10-15  remain as previously presented;
No new claims have been added;
No claims have been cancelled; and 
Claims 1-17 are currently pending and have been examined.

Claim Objections
Amendments of claims 4, 9, 16, and 17 resolves the previous objections to the claims for including new limitations without underlining to indicate that the limitations are new; and the previous objections to claims 4, 9, 16, and 17 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Amendment of claim 3 resolves the previous rejection of the claim under 35 U.S.C. 112(b) as being indefinite; and the previous rejection of claim 3 pursuant to 35 U.S.C. 112(b) is withdrawn.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a device and method for performing a public transit payment which is considered a judicial exception because if falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions including marketing or sales activities or behaviors.  This judicial exception is not integrated into a practical application as discussed below 
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  
Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53
Claims 1-17 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: performing a public transit payment.  The steps of: perform a public transit payment operation based on a credit line of a public transit credit card, wherein the public transit credit card is associated with more than one virtual public transit cards based on a user's account used to issue the credit line, and the more than one virtual public transit cards that are associated with the public transit credit card share the credit line of the public transit credit card such that a recharge of the more than one virtual public transit cards is avoided, receive a public transit credit bill, wherein the public transit credit bill includes consumption bills of the more than one virtual public transit cards that are associated with the public transit credit card, wherein the consumption bills comprise bills of charges accrued by the more than one virtual public transit cards, create a repayment reminder, wherein the repayment reminder comprises a message and is used to remind to remit money to a user's bank account in advance to pay off the public transit credit bill, and display the public transit credit card according to information that identifies the more than one virtual public transit cards, when considered collectively as an ordered combination, recites the oral abstract idea of performing a public transit payment.
For independent claim 9, the claim recites an abstract idea of: performing a public transit payment.  The steps of: receive consumption bills of virtual public transit cards, , and a public transit credit card is associated with the virtual public transit cards based on a user's account used to issue the credit line and the virtual public transit cards that are associated with the public transit credit card share a credit line of the public transit credit card such that a recharge of the more than one virtual public transit cards is avoided, send a public transit credit bill, wherein the public transit credit bill comprises the consumption bills of the virtual public transit cards that are associated with the public transit credit card and is used to remind to remit money to a user's bank account in advance to pay off the public transit credit bill, wherein the consumption bills comprise bills of charges accrued by the more than one virtual public transit cards, wherein the reminder comprises a message, and causing to display the public transit credit card according to information that identifies the more than one virtual public transit cards, when considered collectively as an ordered combination, recites the oral abstract idea of performing a public transit payment.
For independent claim 16, the claim recites an abstract idea of: performing a public transit payment.  The steps of: record a consumption amount, corresponding to a public transit payment operation which is performed using a first virtual public transit card associated with a public transit credit card based on a user's account used to issue the credit line, in a consumption bill of the first virtual public transit card, wherein the public transit credit card is associated with more than one virtual public transit cards and the more than one virtual public transit cards that are associated with the public transit credit card share a credit line of the public transit credit card, wherein the consumption bill comprises bills of charges accrued by the more than one virtual public transit cards, send the consumption bill of the first virtual public transit card, and causing to display the public transit credit card according to information that identifies the more than one virtual public transit cards, when considered collectively as an ordered combination, recites the oral abstract idea of performing a public transit payment.
Independent claims 1, 9, and 16, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions including marketing or sales activities or behaviors.  For independent claim 1, the steps of: perform a public transit payment operation based on a credit line of a public transit credit card, wherein the public transit credit card is associated with more than one virtual public transit cards based on a user's account used to issue the credit line, and the more than one virtual public transit cards that are associated with the public transit credit card share the credit line of the public transit credit card such that a recharge of the more than one virtual public transit cards is avoided, receive a public transit credit bill, wherein the public transit credit bill includes consumption bills of the more than one virtual public transit cards that are associated with the public transit credit card, wherein the consumption bills comprise bills of charges accrued by the more than one virtual public transit cards, create a repayment reminder, wherein the repayment reminder comprises a message and is used to remind to remit money to a user's bank account in advance to pay off the public transit credit bill, and display the public transit credit card according to information that identifies the more than one virtual public transit cards, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as commercial or legal interactions including marketing or sales activities or behaviors.  Based on similar reasoning and rationale, the steps of Independent claims 9 and 16 also recite Certain Methods of Organizing Human Activity.  Performing a public transit payment operation using a credit card is marketing or sales activities or behaviors.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Methods of Organizing Human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite generic computer components such as “a public transit payment device applied on a terminal comprising: a display, a network connection, a processor, and a memory configured to store instructions executable by the processor, wherein the processor is configured to, a public transit credit card, virtual public transit cards, from a server, a push message, that is associated with the server, and unified card face information, a public transit device applied on a server comprising: a network connection, a processor, and a memory configured to store instructions executable by the processor, wherein the processor is configured to; sent from transportation card management devices, wherein each of the transportation card management devices corresponds to one virtual public transit card, through a network connection, a terminal, a public transit payment device applied on a 
Dependent claims 2-8, 10-15, and 17 recite similar limitations as claims 1, 9, and 16; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claim 2, the additional limitations of: use a first virtual public transit card associated with the public transit credit card to perform the public transit payment operation such that records a consumption amount corresponding to the public transit payment operation in a consumption bill of the first virtual public transit card, determines the consumption amount based on charges for using public transit auto gates when commuting, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including marketing or sales activities or behaviors, because billing the public transit card for traveling is an intermediate step of performing a public transit payment.
In claims 3, 6, and, the limitations of: obtain, at the terminal, a current position of the terminal based on location, and activate the first virtual public transit card wherein the first virtual public transit card is associated with the current position of the terminal, obtain address information of a user, wherein the address information is associated with user's historical activity trajectory or user's schedule, wherein the historical activity trajectory comprises where the user may travel to, wherein the user's schedule comprises a schedule in the terminal, and obtain, and store the virtual public transit card associated with the address information according to the address information, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including marketing or sales activities or behaviors.  Determining the location of the user and the user’s address in order to determine the virtual transit card are activities that only further refine the abstract idea of performing a public transit payment.
In claims 4, and 7, the limitations of: when a remaining balance of the first virtual public transit card is less than a preset balance threshold, send a first recharge request carrying an identifier of the first virtual public transit card, wherein the first recharge request is used to instruct to perform a recharge operation of the first virtual public transit card based on the credit line of the public transit credit card, wherein the identifier of the first virtual public transit card comprises information identifying the first virtual public transit card, wherein the recharge operation loads funds into the first virtual public transit card, and receive a recharge response for the first virtual public transit card, wherein the recharge response comprises a balance data of the virtual public transit card, provide a credit line reminder to a user when determining that an available credit line of the public transit credit card is less than a credit line threshold, wherein the credit line reminder comprises the message and is used to remind the user to apply for a higher credit line, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including marketing or sales activities or behaviors.  Sending a notice to a user to add additional funds to a transit card when a balance is low or when a credit limit is close to being reached are contingencies that are taken into consideration when 
In claim 5, the limitations of: obtain pre-configured card face information, wherein the pre-configured card face information comprises a symbol used to identify the virtual public transit card when displayed, and display the public transit credit card for the user to select a public transit credit card according to the pre-configured card face information, wherein the more than one virtual public transit cards associated with the public transit credit card are stored locally, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including marketing or sales activities or behaviors.  Displaying a symbol for a user to select a public transit card describes an intermediate step of the process for performing a public transit payment.  
In claim 8, the limitations of: send an account application, wherein the account application is used to request to open the public transit credit card for the terminal, wherein opening the public transit credit card comprises creating a new public transit credit card and its credit line, and receive an account opening response, wherein the account opening response includes the credit line granted to the public transit credit card, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including marketing or sales activities or behaviors.  Applying for the public transit credit card only further refines the abstract idea of performing a public transit payment.
In claims 10-14, and 17, the limitations of: after the consumption bills of the virtual public transit cards are received, when a credit mode of the public transit credit card is a full credit mode, remit money to bank accounts that are associated in advance with the transportation card management devices corresponding to the virtual public transit cards to pay off the consumption bills of the virtual public transit cards, wherein the full credit mode comprises a user not being required to pay in real-time and not being required to advance payment, wherein remitting money comprises transferring money from a server account to a transportation card management account; when determining that a remaining balance of a first virtual public transit card associated with the public transit credit card is less than a preset balance threshold and an available credit line of the public transit credit card is greater than a preset credit line threshold, send a recharge instruction corresponding to the first virtual public transit card, wherein the recharge instruction comprises an instruction to send a recharge response to the terminal, wherein the recharge response comprises a balance data of the virtual public transit card; when a credit mode of the public transit credit card is a simple credit mode, remit money to a bank account that is associated with the transportation card management device corresponding to the first virtual public transit card, wherein the simple credit mode comprises a user not being required to pay in real-time and advancing payment, and send a second recharge request wherein the second recharge request comprises an identifier of the first virtual public transit card, wherein the identifier comprises a card number; send a third recharge request corresponding to the first virtual public transit card when a credit mode of the public transit credit card is a full credit mode wherein the third recharge request comprises an identifier of the first virtual public transit card for the transportation card management device, wherein the full credit mode comprises a user not being required to pay in real-time and not being required to advance payment, wherein the identifier comprises a card number; determine that the remaining balance of the first virtual public transit card is less than the preset balance threshold when a first recharge request carrying an identifier of the first virtual public transit card is received; send a credit line reminder when determining that an available credit line of the public transit credit card is less than a preset credit line threshold wherein the credit line reminder comprises the message and is used to remind to apply for a higher credit line; receive a recharge request, wherein the recharge request comprises an identifier of the first virtual public transit card, wherein the identifier comprises a card number, and when determining that a credit mode of the public transit credit card is a full credit mode according to the identifier of the first virtual public transit card, send a recharge response carrying the identifier of the first virtual public transit card, wherein the full credit mode comprises a user not being required to pay in real-time and not being required to advance payment, wherein the recharge response comprises a balance data of the virtual public transit card, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including marketing or sales activities or behaviors.  A user paying transit card bills by transferring money from a bank account and notifying a user to add additional funds to a transit card when a balance is low or when a credit limit is reached are contingencies that are taken into consideration when applying the abstract idea which only further refine the abstract idea of performing a public transit payment.  
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “the transportation card 

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 9, and 16 only recite the additional elements of “a public transit payment device applied on a terminal comprising: a display, a network connection, a processor, and a memory configured to store instructions executable by the processor, wherein the processor is configured to, a public transit credit card, virtual public transit cards, from a server, a push message, that is associated with the server, and unified card face information, a public transit device applied on a server comprising: a network connection, a processor, and a memory configured to store instructions executable by the processor, wherein the processor is configured to; sent from transportation card management devices, wherein each of the transportation card management devices corresponds to one virtual public transit card, through a network connection, a terminal, a public transit payment device applied on a server comprising: a network connection, a 
Dependent claims 2-8, 10-15, and 17 recite similar generic computer components as the independent claims, such as “the transportation card management device applied on a server and corresponding to the first virtual public transit card, location positioning software, the processor, the public transit payment device, the terminal, the public transit credit card, public transit auto gates, a virtual public transit card, unified card face information, the display, the push message, the network connection”.  The judicial exception is not integrated into a practical application because 

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, 9, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a public transit payment device applied on a terminal comprising: a display, a network connection, a processor, and a memory configured to store instructions executable by the processor, wherein the processor is configured to, a public transit credit card, virtual public transit cards, from a server, a push message, that is associated with the server, and unified card face information, a public transit device applied on a server comprising: a network connection, a processor, and a memory configured to store instructions executable by the processor, wherein the processor is perform a public transit payment operation based on a credit line of a public transit credit card, wherein the public transit credit card is associated with more than one virtual public transit cards based on a user's account used to issue the credit line, and the more than one virtual public transit cards that are associated with the public transit credit card share the credit line of the public transit credit card such that a recharge of the more than one virtual public transit cards is avoided, receive a public transit credit bill, wherein the public transit credit bill includes consumption bills of the more than one virtual public transit cards that are associated with the public transit credit card, wherein the consumption bills comprise bills of charges accrued by the more than one virtual public transit cards, create a repayment reminder, wherein the repayment reminder comprises a message and is used to remind to remit money to a user's bank account in advance to pay off the public transit credit bill, and display the public transit credit card according to information that identifies the more than one virtual public transit cards, and based on similar reasoning and rationale for the steps of independent claims 9 and 16, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying 
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application independent claims which recite “receiving a public transit credit bill sent from a server, create a payment reminder, wherein the repayment reminder comprises a push message and is used to remind to remit money to a user’s bank account”.  Furthermore, the steps for “display the public transit card according to unified card face information that identifies the more than one virtual public transit cards” is merely a displaying step for presenting the public transit card to be scanned for paying for public transit at a terminal, and is part of the field of use and technical environment in which the abstract idea is being implemented and does not result in an improvement to additional elements or a practical application (See MPEP 2106.05(h) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).  Therefore, independent claims 1, 9, and 16 are not patent eligible.  


Allowable Subject Matter
Claims 1-17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office Action.

The following is an examiner’s statement of reasons for allowable subject matter of independent clams 1, 9, and 16 over prior art.
The closest prior art of record is US 2011/0208645 to Knauft et al. (hereinafter referred to as Knauft), US 2013/0346305 to Mendes (hereinafter referred to as Mendes), CN105788072 to Junqi et al. (hereinafter referred to as Junqi), and US 10,083,385 B2 to Martinez de Velasco Cortina et al. (hereinafter referred to as Martinez).  Allowable subject matter is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in independent claims 1, 9, and 16.  For independent claim 1, the prior art of Knauft, Mendes, Junqi, and Martinez specifically do not disclose: wherein the public transit credit card is associated with more than one virtual public transit cards based on a user's account used to issue the credit line, and the more than one virtual public transit cards that are associated with the public transit credit card share the credit line of the public transit credit card such that a recharge of the more than one virtual public transit cards is avoided, receive a public transit credit bill sent from a server, wherein the public transit credit bill includes consumption bills of the more than one virtual public transit cards that are associated with the public transit credit card, wherein the consumption bills comprise bills of charges accrued by the more than one virtual public transit cards, and display the public transit credit card according to unified card face information that identifies the more than one virtual public transit cards.  Similar reasoning and rationale apply to the other independent claims 9, 

Response to Arguments
Applicant’s amendment of claims 4, 9, 16, and 17 resolves the previous objections of the claims and the objections are withdrawn.  Applicant’s arguments with respect to the rejection of the claims under 35 USC 101, 35 USC 103, and 35 USC 112 have been fully considered by the Examiner.  The Applicant’s amendment of claim 3 resolves the previous rejection of the claim under 35 U.S.C. 112(b) and the previous rejection is withdrawn.    
With respect to the Applicant’s arguments regarding the previous rejections of independent claims 1, 9, and 16 pursuant to 35 USC 101, the Applicant argues on page 12 and 13 of their Remarks that even if claims 1-17 are directed to an abstract idea, the additional elements amount to significantly more than the abstract idea because they show an improvement in the public transit payment device technology.  Applicant further argues that under Step 2A prong two that claim 1 integrates a recited judicial exception into a practical application of managing multiple virtual public transit cards, and the claim has additional elements that under Step 2B amount to significantly more that an abstract idea because it shows an improvement in the management of multiple virtual public transit cards.  Applicant states on page 13 of their Remarks that the steps of claim 1 for displaying the public transit credit card according to the unified card face information that identifies virtual public transit cards, provides a user simplified display of information about the virtual public transit cards and thus imposes a meaningful limit 
Examiner respectfully disagrees with Applicant’s arguments.  Displaying a public transit credit card so that the user does not see the associated virtual public transit cards is not a practical application because claimed limitations for displaying unified card information is not an improvement to the functioning of a computer or a technical solution to a problem.  The claims also do not state an improvement to any other technology or technical field or address a specific problem in the prior art.  Rather, Applicant is claiming an improvement in processing payments which uses the computer system as a tool to perform an abstract idea which is not indicative of integration into a practical application.  The additional elements of “a terminal, a display, a network connection, a memory configured to store instructions for a processor, a public transit credit card, virtual public transit cards, a server, and transportation card management devices” are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  There is no improvement to the claimed computer elements or any other technology.  Therefore the limitation does not meet the criteria or considerations as indicative of integration into a practical application.
The Applicant further argues on pages 14 and 15 of their Remarks that under Step 2B when taken as a whole, that claim 1 recites additional limitations that amount to significantly more than an abstract idea.  Applicant argues that claim 1 limits the Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  Furthermore, Applicant’s additional limitation for “displaying the public transit credit card to a display on a terminal” is merely a displaying step for presenting the results of the analysis done by the microprocessor, and this is akin to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); which fails to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implemented and does not result in an improvement to additional Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).  Therefore, the independent and dependent claims are not patent eligible under 35 USC 101 and the rejections of claims 1-17 are maintained.
In regards to Applicant’s arguments regarding the claim rejections pursuant to 35 USC 103, the Applicant argues that the combination of Knauft, Mendes, Junqi, and Martinez fails to teach all of the elements of amended independent claims 1, 9, and 16.  Examiner agrees with Applicant’s argument and the rejections of claims 1-17 pursuant to 35 U.S.C 103 are withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bierbaum et al. (US 8,181,867) teaches transit card credit authorization.
Tobita et al. (US 2008/0244111) teaches an information processing terminal that is provided with an IC chip.
Gupta et al. (US 2007/0156611) teaches a transaction authorization system to authorize payments for a variety of interactions between parties.
Hattori (JP 2019007319) teaches a unified card ID.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        6/17/2021